The plea enrolls the writ which bears date May 25, 1874, upon which the defendant's property was attached on the same day by F. B. Berry, deputy sheriff. The plea also enrolls a summons dated Sept. 15, 1874, indorsed by T. B. Tucker, deputy sheriff, and served by him Sept. 21, 1874, as appears by his return on the writ. The plea alleges that "the summons aforesaid, delivered to him [the defendant] by the officer who served said writ, when his, the defendant's, estate was attached on said writ, is not, and when so served was not, in the form prescribed by law in this, to wit, -" c. As the defendant has not enrolled the summons served by Berry, when his, the defendant's, estate was attached, viz., May 25, 1874, but the summons served by Tucker Sept. 21, 1874, it does not appeal that the summons served when the defendant's estate was attached was not in the form prescribed by law.
The amendment was properly allowed.
Demurrer sustained.